Citation Nr: 0932655	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder, to include as a residual of exposure to 
mustard gas during active service.  

2.  Entitlement to service connection for a lung disorder, to 
include as a residual of exposure to mustard gas during 
active service.

3.  Entitlement to an earlier effective date than September 
13, 1999, for the grant of service connection for pes planus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from October 
1945 to November 1946 and from October 1950 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, reopened 
the Veteran's claim for service connection for a lung 
disorder, but denied the claim on the merits.  This claim 
also arises from a January 2005 rating decision that granted 
service connection for pes planus with an effective date of 
September 13, 1999.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a March 2006 statement, the Veteran also raised the issues 
of an increased rating for hearing loss and pes planus and 
also raised the issue of service connection for sinusitis.  
These matters have not been adjudicated and are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.

The issues of service connection for a lung disorder and an 
effective date earlier than September 13, 1999, for the grant 
of service connection for pes planus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the reopening of the claim for service 
connection a lung disorder in August 1996.  The appellant was 
notified of this decision that same month but did not file an 
appeal. 

2.  Competent medical evidence showing that the Veteran may 
have a lung disorder set forth in 38 C.F.R. § 3.316 has been 
received since the August 1996 rating decision.  


CONCLUSIONS OF LAW

1.  The August 1996 decision of the RO denying the reopening 
of a claim for service connection for a lung disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996).

2.  Evidence received since the August 1996 RO decision is 
new and material, and the claim for service connection for a 
lung disorder is reopened.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
ordinarily examines whether the requirements under the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board need not address 
whether the notice and development requirements of VCAA have 
been satisfied as the claim is being reopened.  Since the 
claim is being reopened and remanded for additional 
development, a decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Veteran claims entitlement to service connection for a 
lung disorder.  He specifically asserts that he was exposed 
to mustard gas during active service and that this has caused 
a current lung disability warranting service connection.  The 
Veteran recently asserted in a statement of March 2006 that 
he is claiming service connection for bronchitis but in his 
July 2006 notice of disagreement, he reported that he was 
claiming pulmonary fibrosis.  In a statement of January 2008, 
he reported that he had scars on both lungs and in an August 
2005 statement and in his substantive appeal, he referred to 
a lung condition.  

Pursuant to 38 C.F.R. § 3.316 (2008), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are:  chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316 (2008).

The RO determined that new and material evidence had not been 
submitted to warrant the reopening of a claim service 
connection for a lung disorder in an August 1996 rating 
decision as the evidence did not show the Veteran had been 
exposed to mustard gas or that he had a condition that might 
be related to mustard gas exposure.  The appellant was 
notified of this decision that same month, but did not file 
an appeal.  This rating decision is final.  8 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1996).

The evidence of record at the time of the August 1996 RO 
rating decision included service personnel records and 
service treatment records along with private and VA medial 
records.  The available service records did not reveal any 
evidence of exposure to mustard gas during service.  This was 
verified by the National Personnel Records Center in a 
response dated February 1994.  A July 1988 private x-ray 
examination report indicated "linear densities in both lung 
bases consistent with discoid atelectasis or scarring."  A 
November 1990 x-ray report indicated that there were changes 
consistent with chronic obstructive pulmonary disease (COPD) 
with no acute cardiopulmonary abnormalities.  A VA treatment 
record of January 1991 included a diagnosis of COPD.  

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.   Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the 
Veteran's original claim for service connection was for an 
unspecified lung condition related to mustard gas exposure in 
service.  In his current claim, the Veteran also presented a 
claim for a lung condition, and asserted that the condition 
is a lung condition, to include pulmonary fibrosis and 
bronchitis.  Medical evidence from K. Prewett, M.D., dated in 
May 2005 showed the Veteran had acute bronchitis.  However, a 
chest x-ray report dated in December 2005 showed linear 
scarring along the domes of the hemidiaphragms.  A treatment 
record from M. Sahawneh, M.D., indicated that the Veteran had 
undergone a bronchoscopy back in 1998 for subacute cough 
unresponsive to therapy.  He was there for follow-up, at 
which time a modest cough and no chest pain were noted.  It 
was noted that the chest x-ray was stable.  No diagnosis was 
provided.  Since the diagnosis of a current chronic lung 
condition(s) is not evident from the current evidence of 
record, but the Veteran claims that his current condition, 
variously claimed, is related to mustard gas exposure during 
service, the Board finds that the current claim is based on 
the same factual basis as the original claim and the last 
time the claim was finally adjudicated, and therefore, new 
and material evidence is necessary to reopen the claim.  Id.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself. Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Much of the evidence received subsequent to the August 1996 
RO rating decision consists of submissions of photocopies of 
evidence which was already of record.  In addition to the 
evidence noted above, a July 2004 VA chest x-ray examination 
report indicates an impression of "left lower lobe 
atelectasis."  The private x-ray examination report dated 
December 2005 indicates similar findings.  These x-ray 
examination reports essentially confirm the medical evidence 
of the July 1988 x-ray examination report and would not, of 
themselves, be new evidence.  However, an accompanying 
December 2005 private treatment record reveals that the 
Veteran had symptoms of a cough and reduced PFT results.  A 
March 2006 private medical treatment record indicates mustard 
gas exposure with respect to skin scar formation.  When taken 
all together, these records indicate that the Veteran may 
have a current lung disorder, which may be related to mustard 
gas exposure during service.  

The Board notes that the key piece of evidence that the 
Veteran could submit to reopen his claim, would be evidence 
of exposure to mustard gas during active service.  However, 
the Board recognizes that the nature of chemical warfare 
testing was secret; therefore, development of evidence 
regarding exposure during testing is often difficult.  
Moreover, all of the evidence of such exposure would be in 
the custody of the government.  The Board also notes that 
development methods to ascertain the Veteran's claimed 
mustard gas exposure have changed since the last negative 
response was received by the RO in 1994.  M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section F, Subsection 22 provides 
information concerning the current development requirements 
for claims involving allegations of exposure to mustard gas 
and Lewisite during active service.  However, this provision 
requires that the claim for service connection be for a 
disability specified at 38 C.F.R. § 3.316 to trigger any 
development of mustard gas exposure information.  

Again, the Board finds that when taken as a whole, the 
evidence indicated above, which was submitted after the 
August 1996 rating decision indicates that the Veteran may 
have a current lung disorder, which might be related to 
mustard gas exposure during service.  A lung disorder is 
within the disabilities specified at 38 C.F.R. § 3.316.  
Accordingly, these records are "new" as they did not exist 
at the time of the prior determination; they are also 
"material" in that they tend to substantiate the claim for 
service connection.  

The evidence received subsequent to the August 1996 rating 
decision is "new and material" under the provisions of 38 
C.F.R. § 3.156, and the claim for service connection for a 
lung disorder is reopened.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted, the claim 
for service connection for a lung disorder is reopened, to 
this extent only the appeal is allowed.  


REMAND

Service connection for a lung condition

Again the Veteran claims entitlement to service connection 
for a lung disorder as a residual of exposure to mustard gas 
during service.  There are two key difficulties with the 
Veteran's claim.  First is lack of evidence of mustard gas 
exposure.  Second is a lack of a confirmed diagnosis of a 
lung disorder despite some medical evidence of record showing 
lung abnormalities.  

As noted above, the Board realizes that the nature of 
chemical warfare testing was secret, so that development of 
evidence regarding exposure during testing is often 
difficult.  Moreover, it is the government who would have 
custody of any records related to secret chemical weapons 
testing.  VA's duty to assist is heightened when records are 
in the control of a government agency.  Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  Accordingly, the appropriate 
exposure development should be conducted.  

The medical evidence of record reveals a complete lack of a 
confirmed diagnosis of any chronic lung disorder despite some 
medical evidence of record, specifically PFTs and chest x-ray 
reports, showing lung abnormalities.  Accordingly, a medical 
examination is warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Earlier Effective Date for Grant of Service Connection for 
Pes Planus

In January 2005, the RO issued a rating decision implementing 
a March 2002 decision of the Board granting service 
connection for pes planus.  The RO assigned an effective date 
of September 13, 1999.  In March 2005, the RO received a 
notice of disagreement from the Veteran wherein he stated:  

I wish to be in a N.O.D. with the 
Rating Decision dated 1/28/05 with 
the effective date only on Pes 
Planus decision showing I received 
10%.  The effective date should be 
8/96, instead of 10/1/99.  I had a 
reopened claim in back in 8/96 and 
I have kept the claim going ever 
since.  I want to have a DRO look 
at the effective date and come back 
with a new decision.  If not 
correct to me, I will appeal to the 
BVA.  

The RO has not yet issued a statement of the case regarding 
this issue. The failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with a statement 
of the case on the issue of entitlement 
to an earlier effective date for the 
grant of service connection for pes 
planus. Advise the Veteran that a 
substantive appeal must be filed in order 
to perfect an appeal on this issue.

2.  Conduct the mustard gas development 
specified at M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section F, Subsection 
22.c.  The Veteran alleges exposure in 
February 1945 at Camp Plauche, Louisiana.  
See statement from the Veteran dated 
September 25, 1995.  Ensure that this 
development is documented in the claims 
file.  

3.  Following the development outlined in 
Step 2, the Veteran should be accorded an 
examination for lung disabilities.  The 
report of examination should include a 
detailed account of all manifestations of 
lung disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically, PFTs and a chest x-
ray should be conducted.  The examiner is 
requested to indicate if the Veteran has a 
current diagnosis of any chronic lung 
disability.  The examiner is also 
requested to indicate, if possible, an 
opinion as to the etiology of any lung 
disability found to be present.  The 
examiner should specifically opine as to 
whether any current lung disorder is at 
least as likely as not (a probability of 
50 percent or more) related to service.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

4.  Following the above, readjudicate the 
Veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


